

	

		II

		109th CONGRESS

		1st Session

		S. 1763

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Mrs. Boxer introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To promote the employment of workers displaced by

		  Hurricane Katrina in connection with Hurricane Katrina reconstruction

		  efforts.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Hurricane Katrina Reconstruction

			 and Displaced Worker Assistance Act of 2005.

		2.Federal

			 contracting requirementIn

			 entering into a contract to procure services in connection with Hurricane

			 Katrina reconstruction efforts, the head of an executive agency shall give a

			 preference in the source selection process to each offeror that employs workers

			 who have been displaced by Hurricane Katrina as not less than 25 percent of the

			 workforce that will perform such services.

		3.Payment of

			 prevailing wages

			(a)In

			 generalNotwithstanding the President's proclamation of September

			 8, 2005, and any other provision of law, all laborers and mechanics employed by

			 contractors or subcontractors in the performance of Federal contracts for the

			 procurement of services in connection with Hurricane Katrina reconstruction

			 efforts shall be paid wages at rates not less than those prevailing for similar

			 work in the locality involved as determined by the Secretary of Labor in

			 accordance with subchapter IV of chapter 31 of title 40, United States

			 Code.

			(b)AuthorityThe

			 Secretary Labor shall have, with respect to the labor standards specified in

			 this section, the authority and functions set forth in Reorganization Plan

			 Numbered 14 of 1950 (15 Fed. Reg. 3176) and section 3145 of title 40, United

			 States Code.

			4.Executive agency

			 definedIn this Act, the term

			 executive agency has the meaning given such term in section 4 of

			 the Office of Federal Procurement Policy Act (41 U.S.C. 403).

		

